 
EXHIBIT 10.26




 
FORM OF INDEMNIFICATION AGREEMENT
 


This Indemnification Agreement, dated as of _____________, 2008, is made by and
between Shuffle Master, Inc., a Minnesota corporation (the "Company"), and
[___________] (the "Indemnitee").
 
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
 
WHEREAS, the Indemnitee is a director and/or officer of the Company;
 
WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today's environment;
 
WHEREAS, basic protection against undue risk of personal liability of directors
and officers heretofore has been provided through insurance coverage providing
reasonable protection at reasonable cost, and the Indemnitee has relied on the
availability of such coverage; but as a result of substantial changes in the
marketplace for such insurance it has become increasingly difficult to obtain
such insurance on terms providing reasonable protection at reasonable cost;
 
WHEREAS, the Company's Bylaws require the Company to indemnify and advance
expenses to its directors and officers to the extent provided therein, and the
Indemnitee serves as a director and/or officer of the Company, in part, in
reliance on such provisions in the Company's Bylaws;
 
WHEREAS, the current difficulty in obtaining adequate director and officer
liability insurance coverage at a reasonable cost, and uncertainties as to the
availability of indemnification created by recent court decisions, have
increased the risk that the Company will be unable to retain and attract as
directors and officers the most capable persons available;
 
WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Company, and that the Company therefore should seek to assure
such persons that indemnification and insurance coverage will be available in
the future; and
 
WHEREAS, in recognition of the Indemnitee's need for substantial protection
against personal liability in order to enhance the Indemnitee's continued
service to the Company in an effective manner, the increasing difficulty in
obtaining satisfactory director and officer liability insurance coverage, and
the Indemnitee's reliance on the Company's Bylaws, and in part to provide the
Indemnitee with specific contractual assurance that the protection promised by
the Company's Bylaws will be available to the Indemnitee (regardless of, among
other things, any amendment to or
 
 
 
 

--------------------------------------------------------------------------------

 
 
revocation of the applicable provisions of the Company's Articles of
Incorporation and Bylaws or any change in the composition of the Company's Board
of Directors or acquisition transaction relating to the Company), the Company
wishes to provide in this Agreement for the indemnification of and the advancing
of expenses to the Indemnitee to the fullest extent (whether partial or
complete) permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of the Indemnitee
under the directors' and officers' liability insurance policy of the Company.
 
NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, at its request, as an officer,
director, manager, member, partner, tax matters partner, fiduciary or trustee
of, or in any other capacity with, another Person (as defined below) or any
employee benefit plan, and intending to be legally bound hereby, the parties
hereto agree as follows:
 
1.        Certain Definitions.  In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement:
 
 
(a)
Agreement:  shall mean this Indemnification Agreement, as amended from time to
time hereafter.

 
 
(b)
Board of Directors:  shall mean the Board of Directors of the Company including
persons deemed to be directors pursuant to applicable law.

 
 
(c)
Claim:  means, without limitation except as explicitly set forth elsewhere in
this Agreement, any threatened, asserted, pending or completed civil, criminal,
administrative, investigative or other action, suit or proceeding of any kind
whatsoever, or any appeal of any kind thereof, or any inquiry or investigation,
whether instituted by the Company, any governmental agency or any other party,
that the Indemnitee in good faith believes might lead to the institution of any
such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other, including any arbitration or other alternative dispute
resolution mechanism.

 
 
(d)
Indemnifiable Expenses:  means, without limitation except as explicitly set
forth elsewhere in this Agreement, (i) all expenses and liabilities, including
judgments, fines, penalties, interest, amounts paid in settlement with the
approval of the Company, and counsel fees and disbursements (including, without
limitation, experts' fees, court costs, retainers, transcript fees, duplicating,
printing and binding costs, as well as telecommunications, postage and courier
charges) paid or incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in, (including on appeal),
any Claim relating to any Indemnifiable Event and (ii) any liabilities which an

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Indemnitee incurs as a result of acting on behalf of the Company (whether as a
fiduciary or otherwise) in connection with the operation, administration or
maintenance of an employee benefit plan or any related trust or funding
mechanism (whether such liabilities are in the form of excise taxes assessed by
the United States Internal Revenue Service, penalties assessed by the Department
of Labor, restitutions to such a plan or trust or other funding mechanism or to
a participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise).

 
 
(e)
Indemnifiable Event:  means, without limitation except as explicitly set forth
elsewhere in this Agreement, any act or omission, whether occurring before, on
or after the date of this Agreement, arising from the performance of the
Indemnitee's duties or obligations to the Company or any of its subsidiaries,
including in connection with any civil, criminal, administrative, investigative
or other action, suit or proceeding to which the Indemnitee may hereafter be
made a party by reason of being or having been an officer, director, manager,
member, partner, tax matters partner, fiduciary or trustee of, or having served
in any other capacity with, another Person or any employee benefit plan at the
request of the Company.

 
 
(f)
Person:  means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 
2.        Basic Indemnification Arrangement; Advancement of Expenses.
 
(a)           In the event that the Indemnitee was, is or becomes subject to, a
party to or witness or other participant in, or is threatened to be made subject
to, a party to or witness or other participant in, a Claim by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify the
Indemnitee, or cause such Indemnitee to be indemnified, to the fullest extent
permitted by Minnesota law in effect on the date hereof and as amended from time
to time; provided, however, that no change in Minnesota law shall have the
effect of reducing the benefits available to the Indemnitee hereunder based on
Minnesota law as in effect on the date hereof or as such benefits may improve as
a result of amendments after the date hereof. The rights of the Indemnitee
provided in this Section 2 shall include, without limitation, the rights set
forth in the other sections of this Agreement. Payments of Indemnifiable
Expenses shall be made as soon as practicable but in any event no later than
thirty (30) days after written demand is presented to the Company.
 
(b)           If so requested by the Indemnitee, the Company shall advance, or
cause to be advanced (within two business days of such request), any and all
Indemnifiable Expenses incurred by the Indemnitee (an "Expense Advance").  The
Company shall, in accordance with such request (but without duplication), either
(i) pay,
 
 
 
 

--------------------------------------------------------------------------------

 
 
or cause to be paid, such Indemnifiable Expenses on behalf of the Indemnitee, or
(ii) reimburse, or cause the reimbursement of, the Indemnitee for such
Indemnifiable Expenses.  The Indemnitee's right to an Expense Advance is
absolute and shall not be subject to any condition that the Board of Directors
 shall not have determined that the Indemnitee is not entitled to be indemnified
under applicable law. However, the obligation of the Company to make an Expense
Advance pursuant to this Section 2(b) shall be subject to the condition that,
if, when and to the extent that a final judicial determination is made (as to
which all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law, the
Company shall be entitled, without further agreement or documentation, to be
reimbursed by the Indemnitee (who hereby agrees to reimburse the Company) for
all such amounts theretofore paid (it being understood and agreed that the
foregoing agreement by the Indemnitee shall be deemed to satisfy any requirement
that the Indemnitee provide the Company with an undertaking to repay any Expense
Advance if it is ultimately determined that the Indemnitee is not entitled to
indemnification under applicable law).  The Indemnitee's undertaking to repay
such Expense Advances shall be unsecured and interest-free.
 
(c)           Notwithstanding anything in this Agreement to the contrary, the
Indemnitee shall not be entitled to indemnification or advancement of
Indemnifiable Expenses pursuant to this Agreement in connection with any Claim
initiated by the Indemnitee unless (i) the Company has joined in or the Board of
Directors of the Company has authorized or consented to the initiation of such
Claim or (ii) the Claim is one to enforce the Indemnitee's rights under this
Agreement (including an action pursued by the Indemnitee to secure a
determination that the Indemnitee should be indemnified under applicable law).
 
(d)           The indemnification obligations of the Company under Section 2(a)
shall not apply only if, at a properly convened meeting of the Board of
Directors, and after prior written notice to the Indemnitee and the Indemnitee
and his counsel having a right to attend such meeting and present his position
to the Board of Directors, upon at least five business days written notice of
the time and place of such meeting, the Board of Directors shall have determined
by written resolution at such meeting (by majority vote of directors who are not
parties to the applicable Claim), with such resolution being adopted after the
Board consults with and receives advice from the Company's counsel, that the
indemnification of the Indemnitee is not proper in the circumstances because the
Indemnitee is not entitled to be indemnified under applicable law; provided,
however, that, at the request of the Indemnitee, the determination as to whether
indemnification of the Indemnitee is not proper in the circumstances because the
Indemnitee is not entitled to be indemnified under applicable law shall be made
by independent special legal counsel selected by the Board of Directors (or an
authorized committee of the Board), after reasonable consultation with the
Indemnitee (the "Independent Counsel").  If the Board of Directors or the
Independent Counsel determines that the Indemnitee is not entitled to be
indemnified in whole or in part under applicable law, the Indemnitee shall have
the right to commence litigation in any court in the States of Minnesota or
Nevada having subject matter jurisdiction thereof and in which venue is proper,
seeking an initial determination by the court or challenging any such
determination by the Board of
 
 
 
 

--------------------------------------------------------------------------------

 
 
Directors or the Independent Counsel or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding.  If the Indemnitee commences legal
proceedings in a court of competent jurisdiction to secure a determination that
the Indemnitee should be indemnified under applicable law, any determination
made by the Board of Directors or the Independent Counsel that the Indemnitee is
not entitled to be indemnified under applicable law shall not be binding, the
Indemnitee shall continue to be entitled to receive Expense Advances, and the
Indemnitee shall not be required to reimburse the Company for any Expense
Advance, unless and until a final judicial determination is made (as to which
all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law.  Any
determination by the Board of Directors or the Independent Counsel otherwise
shall be conclusive and binding on the Company and the Indemnitee.
 
(e)           To the extent that the Indemnitee has been successful on the
merits or otherwise in defense of any or all Claims relating in whole or in part
to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, the Indemnitee shall be indemnified
against all Indemnifiable Expenses actually and reasonably incurred in
connection therewith, notwithstanding an earlier determination by the Board of
Directors that the Indemnitee is not entitled to indemnification under
applicable law.
 
3.        Indemnification for Additional Expenses.  The Company shall indemnify,
or cause the indemnification of, the Indemnitee against any and all
Indemnifiable Expenses and, if requested by the Indemnitee, shall advance such
Indemnifiable Expenses to the Indemnitee subject to and in accordance with
Sections 2(b) and (d), which are incurred by the Indemnitee in connection with
any action brought by the Indemnitee for (i) indemnification or an Expense
Advance by the Company under this Agreement and/or (ii) recovery under any
directors' and officers' liability insurance policies maintained by the Company,
regardless of whether the Indemnitee ultimately is determined to be entitled to
such indemnification, Expense Advance or insurance recovery, as the case may be.
 
4.        Partial Indemnity.  If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Indemnifiable Expenses in respect of a Claim but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify the Indemnitee
for the portion thereof to which the Indemnitee is entitled.
 
5.        Burden of Proof.  In connection with any determination by the Board of
Directors, any court or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the Board of Directors or court shall presume that the
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification, and the burden of proof shall be on the Company or its
representative to establish, by clear and convincing evidence, that the
Indemnitee is not so entitled.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.        Reliance as Safe Harbor.  The Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (a) in good faith
reliance upon the records of the Company, including its financial statements, or
upon information, opinions, reports or statements furnished to the Indemnitee by
the officers or employees of the Company or any of its subsidiaries in the
course of their duties, or by committees of the Board of Directors, or by any
other Person as to matters the Indemnitee reasonably believes are within such
other Person's professional or expert competence, or (b) on behalf of the
Company in furtherance of the interests of the Company in good faith in reliance
upon, and in accordance with, the advice of legal counsel or accountants,
provided such legal counsel or accountants were selected with reasonable care by
or on behalf of the Company.  In addition, the knowledge and/or actions, or
failures to act, of any director, officer, agent or employee of the Company
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnity hereunder.
 
7.        No Other Presumptions.  For purposes of this Agreement, the
termination of any claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere or its equivalent, shall not create a presumption that
the Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.  In addition, neither the failure of the Board of
Directors to have made a determination as to whether the Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Board of Directors that the Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under applicable law shall be a defense to the
Indemnitee's claim or create a presumption that the Indemnitee has not met any
particular standard of conduct or did not have any particular belief.
 
8.        Nonexclusivity, Etc.  The rights of the Indemnitee hereunder shall be
in addition to any other rights the Indemnitee may have under the Company's
Articles of Incorporation and Bylaws, the laws of the State of Minnesota, any
other agreement, or otherwise.  To the extent that a change in Minnesota law or
the interpretation thereof (whether by statute or judicial decision) permits
greater indemnification by agreement than would be afforded currently under the
Company's Articles of Incorporation and Bylaws, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No limitation of the Indemnitee's rights pursuant to
this Agreement shall in any way limit, or imply any limitation of, the
Indemnitee's rights under any other agreement.
 
9.        Liability Insurance.  To the extent the Company maintains an insurance
policy or policies providing directors' and officers' liability insurance, the
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for the
Company's directors or officers.
 
10.      Period of Limitations.  No legal action shall be brought and no cause
of action shall be asserted by or in the right of the Company against the
Indemnitee, the
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Indemnitee's spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.
 
11.      Amendments, Etc.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.  In the event the
Company or any of its subsidiaries enters into an indemnification agreement with
another director, officer, agent, fiduciary or manager of the Company or any of
its subsidiaries containing a term or terms more favorable to the indemnitee
than the terms contained herein (as determined by the Indemnitee), the
Indemnitee shall be afforded the benefit of such more favorable term or terms
and such more favorable term or terms shall be deemed incorporated by reference
herein as if set forth in full herein.
 
12.      Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers reasonably required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.
 
13.      No Duplication of Payments.  The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against the
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy, any provision of the Company's Articles of
Incorporation and Bylaws, or otherwise) of the amounts otherwise indemnifiable
hereunder.
 
14.      Defense of Claims.  The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee; provided that
if the Indemnitee believes, after consultation with counsel selected by the
Indemnitee, that (i) the use of counsel chosen by the Company to represent the
Indemnitee would present such counsel with an actual or potential conflict of
interest, (ii) the named parties in any such Claim (including any impleaded
parties) include the Company or any subsidiary of the Company and the
Indemnitee, and the Indemnitee concludes that there may be one or more legal
defenses available to him or her that are different from or in addition to those
available to the Company or any subsidiary of the Company or (iii) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then the Indemnitee shall be entitled
to retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Claim) at the Company's expense.  The
Company shall not be liable to the Indemnitee under this Agreement for any
amounts paid in settlement of any
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Claim relating to an Indemnifiable Event effected without the Company's prior
written consent.  The Company shall not, without the prior written consent of
the Indemnitee, effect any settlement of any Claim relating to an Indemnifiable
Event which the Indemnitee is or could have been a party unless such settlement
solely involves the payment of money and includes a complete and unconditional
release of the Indemnitee from all liability on all claims that are the subject
matter of such Claim.  Neither the Company nor the Indemnitee shall unreasonably
withhold its or his or her consent to any proposed settlement; provided that the
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of the Indemnitee.
 
15.      Binding Effect, Etc.  This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives.  The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all or a significant portion of the business and/or assets of the Company and/or
its subsidiaries, by written agreement in form and substance satisfactory to the
Indemnitee and his or her counsel, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  This Agreement shall
continue in effect regardless of whether the Indemnitee continues to serve as an
officer and/or director of the Company of any other entity or enterprise at the
request of the Company.  Neither this Agreement nor any duties or
responsibilities pursuant hereto may be assigned by the Company to any other
person or entity without the prior written consent of the Indemnitee.
 
16.      Severability.  If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever, (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.
 
17.      Specific Performance, Etc.  The parties recognize that if any provision
of this Agreement is violated by the Company, the Indemnitee may be without an
adequate remedy at law.  Accordingly, in the event of any such violation, the
Indemnitee shall be entitled, if the Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
18.      Notices.   All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document delivered in person or sent by telecopy, nationally recognized
overnight courier or personal delivery, addressed to such party at the address
set forth below or such other address as may hereafter be designated on the
signature pages of this Agreement or in writing by such party to the other
parties:
 
 
(a)
If to the Company, to:

 
Shuffle Master, Inc.
1106 Palms Airport Drive
Las Vegas, Nevada 89119-3720


 
Fax:   [_________]
 
Attn:  [_________]
 
with a copy (which shall not constitute notice) to:
 
[                                ]
 
[                                ]
 
[                                ]
 
 
(b)
If to the Indemnitee, to the address set forth on Annex A hereto.

 
19.      Counterparts.  This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement.  Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.
 
20.      Headings.  The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.
 
21.      Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Minnesota applicable to
Minnesota corporations.
 
[Remainder of Page Intentionally Left Blank.]

 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
SHUFFLE MASTER, INC.
         
By:
     
Name:
   
Title:
         



 


 

 
 

--------------------------------------------------------------------------------

 

Annex A
 


Name and Business Address:
                 
Attn:
   
Tel:
   
Fax:
   






